DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 03 June 2020. 
Claims 1-20 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 10, 15 are drawn to a method, apparatus, and a non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 10, and 15 recite receiving input medical imaging data and patient data of a patient, the input medical imaging data comprising abnormality patterns associated with a disease; extracting imaging features from the input medical imaging data using a trained machine learning, normalizing one or more of the extracted imaging features, encoding the one or more normalized extracted imaging features and the patient data into features and predicting risk for a medical event associated with evaluating or treating the patient for the disease based on the encoded features.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and a patient to treat or evaluate the patient (Figure 4). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “trained machine learning based encoder network”, “apparatus”, “processor”, and “non-transitory computer-readable medium” are additional elements that are recited at a high level of generality (e.g., the trained network is configured to perform a method through no more than a statement that said instructions are to be executed, the trained data is merely input and output in a generically trained network) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and extra-solution elements. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figures 1-3, and 
Paragraph 42 where “At step 208, the one or more normalized extracted imaging features and the patient data are encoded into features using a trained machine learning based encoder network. In one embodiment, the input medical imaging data may also be encoded into the features by the encoder network. The encoded features are low dimensional features in the latent space that has a size substantially less than the size of the data input into the encoder network (i.e., the normalized extract imaging features, the patient data, and possibly the input medical imaging data). The encoder network is trained, together with a decoder network, during a prior offline or training stage. Once trained, the encoder network is applied at step 208 during an online or inference stage. The training of the encoder network is further described below with respect to Figure 4”
Paragraph 84, where “Systems, apparatuses, and methods described herein may be implemented using digital circuitry, or using one or more computers using well-known computer processors, memory units, storage devices, computer software, and other components. Typically, a computer includes a processor for executing instructions and one or more memories for storing instructions and data. A computer may also include, or be coupled to, one or more mass storage devices, such as one or more magnetic disks, internal hard disks and removable disks, magneto-optical disks, optical disks, etc.”
Paragraph 88, where “The computer program instructions may be stored in data storage device 712, or other computer readable medium, and loaded into memory 710 when execution of the computer program instructions is desired. Thus, the method and workflow steps or functions of Figure 2 can be defined by the computer program instructions stored in memory 710 and/or data storage device 712 and controlled by processor 704 executing the computer program instructions. For example, the computer program instructions can be implemented as computer executable code programmed by one skilled in the art to perform the method and workflow steps or functions of Figure 2. Accordingly, by executing the computer program instructions, the processor 704 executes the method and workflow steps or functions of Figure 2”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9, 11-14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nye (US 2020/0211694 A1) in view of Lou (US 20190371450 A1). 

CLAIM 1-
Nye teaches the limitations of:
receiving input medical imaging data and patient data of a patient, the input medical imaging data comprising abnormality patterns associated with a disease; (Nye teaches receiving image data for a patient to determine a classification result for severity of a condition (i.e., abnormality pattern associated with a disease) wherein the patient data may be the identification of organs affected by the disease (specification para 29) and Nye teaches that the data received includes the lung affected (para [0008, 0045])
extracting imaging features from the input medical imaging data using a trained machine learning based feature extraction network; (Nye teaches a trained network that extracts output definitions from the input imaging to extract classifications (i.e., features) (para [0075, 0088, 0091, 00107]))

Nye does not explicitly teach, however Lou teaches:
normalizing one or more of the extracted imaging features; (Lou teaches normalizing the radiomic features of the image layer (para [0104, 0138]))
encoding the one or more normalized extracted imaging features and the patient data into features using a trained machine learning based encoder network; (Lou teaches that the feature values for each layer (that were previously normalized) are extracted and fed into the auto-encoder model (i.e., network) (para [0081, 0104, 0127, 0138, 0203]))
and predicting risk for a medical event associated with evaluating or treating the patient for the disease based on the encoded features. (The network trained to generate features that lead to handcrafted radiomics is used to initialize or used with a network for predicting outcome. This decision support system may be used to stratify patients (e.g., predict outcomes of different therapies using the same or different trained networks) based on likelihood of therapy failure or likelihood of tumor recurrence post-treatment, and redirect the patients that have high risk of failure to an alternate or modified therapy regimen (para [0074]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nye to integrate the application of normalizing feature extractions in machine learning of Lou with the motivation of maximizing information extracted from the image features in a more efficient data flow (see: Lou, paragraph 6).

CLAIM 3-
Nye in view of Lou teaches the limitations of claim 1. Regarding claim 3, Lou further teaches:
wherein normalizing one or more of the extracted imaging features comprises: normalizing the one or more extracted imaging features with respect to other ones of the extracted imaging features (Lou teaches that different weights are set for individual features when the radiomic features (i.e., extracted imaging features) are normalized by the system (para [0138]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nye to integrate the application of normalizing feature extractions in machine learning of Lou with the motivation of maximizing information extracted from the image features in a more efficient data flow (see: Lou, paragraph 6).


CLAIM 4-
Nye in view of Lou teaches the limitations of claim 1. Regarding claim 4, Lou further teaches:
wherein normalizing one or more of the extracted imaging features comprises: temporally normalizing the one or more extracted imaging features with respect to a time from an occurrence of an event (Lou teaches that the imaging features are regularized (i.e., normalized) by activation at one time (i.e., temporal normalization) and this loss function can be compared to a time to an event (i.e., reoccurrence)  (para [0095,0116]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nye to integrate the application of normalizing feature extractions in machine learning of Lou with the motivation of maximizing information extracted from the image features in a more efficient data flow (see: Lou, paragraph 6).

CLAIM 5-
Nye in view of Lou teaches the limitations of claim 4. Regarding claim 5, Nye further teaches:
wherein the event comprises one or more of a time from an onset of the disease (Nye teaches the timing is based on the change of the disease when determined (i.e., onset of the minor tumor changed to major tumor) to extract the classification values (i.e., imaging features (para [0109]))

CLAIM 6-
Nye in view of Lou teaches the limitations of claim 1. Regarding claim 6, Nye further teaches:

wherein extracting imaging features from the input medical imaging data using a trained machine learning based feature extraction network comprises: extracting a percent of opacity metric representing a total percent volume of lungs affected by the disease from the input medical imaging data (The AI model can be trained based on a variety of parameters/criterion such as size, severity, linear measurement (e.g., from wall of chest to plural line edge of collapsed lung), estimated percentage of lung volume ( e.g., looks like a 10% collapse, 30% collapse, etc.), etc., which can vary depending on the patient's position for imaging and/or other measurement (para [0121]))

CLAIMS 10, 12-14-
Claims 10, 12-14 are significantly similar to claims 1-5 and are rejected upon the same prior art as claims 1-5. 

CLAIM 15-
Claims 15 is significantly similar to claim 1 and is rejected upon the same prior art as claim 1. 

CLAIM 17-
Claims 17 is significantly similar to claim 6 and is rejected upon the same prior art as claim 6. 


Claim(s) 2, 9, 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nye (US 2020/0211694 A1) in view of Lou (US 20190371450 A1) and further in view of “Clincal Characteristics of Coronavirus Diseae 2019 in China” (Feb 2020) herein referred to as Guan.  

CLAIM 2-
Nye in view of Lou teaches the limitations of claim 1, regarding claim 2 Nye in view of Lou do not explicitly teach, however Guan teaches:
wherein the disease is COVID- 19 (coronavirus disease 2019) and the abnormality patterns comprise at least one of GGO (ground glass opacity) (Guan teaches how COVID-19 presents in lung images as ground-glass opacity as the abnormal findings (page 1)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nye in view of Lou to integrate the application of using CT images with abnormality patterns of GGO of Guan, in that the image extraction can be any CT image and the CT images of Guan show the specific COVID-19 and GGO patterns that show disease progression (see: Guan, page 1).


CLAIM 9-
Nye in view of Lou teaches the limitations of claim 1, regarding claim 9 Nye in view of Lou do not explicitly teach, however Guan teaches:

wherein the disease is a pneumonia (Guan teaches that the scanned disease found in some patients was pneumonia (pages 2 and 5))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nye in view of Lou to integrate the application of using CT images with abnormality patterns relating to pneumonia of Guan, in that the image extraction can be any CT image and the CT images of Guan show the specific pneumonia patterns that show disease progression (see: Guan, pages 2 and 5).

CLAIM 11-
Claims 11 is significantly similar to claim 2 and is rejected upon the same prior art as claim 2. 

CLAIM 16-
Claims 16 is significantly similar to claim 2 and is rejected upon the same prior art as claim 2. 

CLAIM 20-
Claim 20 is significantly similar to claim 9 and is rejected upon the same prior art as claim 9. 

Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nye (US 2020/0211694 A1) in view of Lou (US 20190371450 A1) and further in view of Bregman-Amitai (US 2019/0239843 A1)

CLAIM 7-
Nye in view of Lou teaches the limitations of claim 1, regarding claim 7 Nye in view of Lou do not explicitly teach, however Bregman-Amitai teaches:
wherein predicting risk for a medical event associated with evaluating or treating the patient for the disease based on the encoded features comprises: predicting risk for a course of action for evaluating or treating the patient (Bregman- Amitai teaches the prediction of risk of a fracture at a second time (i.e., medical event associated with treating the patient) based on extracted image features (para [0082,0119]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nye in view of Lou to integrate the application of predicting risks from CT scan data associated with the patient’s disease of Bregman-Amitai with the motivation of creating better patient outcomes (see: Bregman-Amitai, paragraph 4).

CLAIM 8-
Nye in view of Lou teaches the limitations of claim 1, regarding claim 8 Nye in view of Lou do not explicitly teach, however Bregman-Amitai teaches:
wherein predicting risk for a medical event associated with evaluating or treating the patient for the disease based on the encoded features comprises: predicting risk for a resource utilization for evaluating or treating the patient (Bregman-Amitai teaches that different medications (i.e., resources) impact the prediction of risk of the disease and are evaluated for impact in the risk of fracture occurrence (para [0277]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nye in view of Lou to integrate the application of predicting risks from CT scan data associated with the patient’s disease of Bregman-Amitai with the motivation of creating better patient outcomes (see: Bregman-Amitai, paragraph 4).


CLAIMS 18-19-
Claims 18-19 are significantly similar to claims 7-8 and are rejected upon the same prior art as claims 7-8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                            

/ROBERT A SOREY/Primary Examiner, Art Unit 3626